DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3, 5, 8-12, 14, 16-18, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0043099 A1 to Duan et al. (hereinafter Duan).
Regarding claims 1 and 8, Duan discloses a method of preparing a mechanoluminescent material, ABOS:M, where A is selected from the group, Ca, Mg, Sr and Ba, B is selected from a group including Mg and Zn and M is selected from a list of lanthanides that includes Eu3+, Ce3+, Tb3+ and Pr3+ (para [0006]).  When A is Ca and B is Zn, the formula is CaZnOS:M (para [0013]), where M is Ln3+, a lanthanide/rare earth element (para [0019]), providing instantly claimed formula CaZnOS:Ln3+.
Duan further discloses the method comprising the steps of:
a) providing a mixture including precursors of a base material (para [0050]), a fluxing agent (flux para [0036] or melting agent, para [0035]),
and a dopant (activator) selected from a group that includes at least one lanthanide ion (para [0038]);
b) heat-treating the mixture to obtain the mechanoluminescent material (para [0036]); and
c) optionally grinding the mechanoluminescent material into powder form (para [0050]).  It is noted that the grinding step is optional and not required.
It would be obvious to one of ordinary skill in the art to select at least one lanthanide ion from the suggested group of dopants to provide a mechanoluminescent material that emits light of the desired color when excited by mechanical excitation. 
The reference does not expressly state that the fluxing agent facilitates incorporation of the at least one lanthanide ion into the base material. However, the reference does teach the presence of flux.  Therefore, the fluxing agent is expected to facilitate the incorporation of the at least one lanthanide ion into the base material, absent evidence to the contrary.
Duan does not expressly recite the term “mechanoluminescent”.  However, Duan does teach CaZnOS:Ln3+, as discussed above.  See MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The compositions and formulas overlap and are made by overlapping methods.  Therefore, the CaZnOS:Ln3+ of Duan is understood to be mechanoluminescent.  A mechanoluminescent material is inherently capable of emitting light when exposed to mechanical excitation.
Duan further discloses wherein the precursors of the base material are provided according to an overlapping ratio of Ca1-xTbxZnOS(0.06Li+) where x is selected form the group consisting of 0.002, 0.005, 0.01, 0.02, 0.03, 0.04, and 0.08. Note that Duan discloses CaZnOS doped with Tb (para [0013] and [0019]) comprising up to 50 atomic % Tb (activator, para [0008]) which overlaps the instantly claimed x values.  Duan also teaches that Li+ may be present as a coactivator or sensitizer (para [0021]) in an amount of up to 50 atom% (para [0008] and [0021]).  Up to 50 atom% overlaps 0.06Li+.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Regarding claim 2, Duan discloses the method of claim 1, wherein the fluxing agent includes an alkali compound (para [0035] and [0036]) but fails to expressly disclose a lithium compound in particular. However, the term alkali encompasses Li and the reference does teach alkali compounds as compounds comprising Li, Na, K or Rb (para [0034]).  Therefore, it would be obvious to one of ordinary skill in the art to select Li as the alkali in the flux because Li, Na, K and Rb are taught as obvious alternatives.

Regarding claim 3, Duan discloses the method of claim 2, wherein Li+ may be present as a coactivator or sensitizer (para [0021]) in an amount of up to 50 atom% (para [0008] and [0021]).  Up to 50 atom% overlaps the instantly claimed range of 6 molar %.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Regarding claim 5, Duan discloses the method of claim 1, wherein the lanthanide ion includes at least one of Tb3+ and Pr3+ (para [0019]).

Regarding claim 9, Duan discloses the method of claim 1, wherein the step a) further includes a step of grinding the mixture into a powder form (para [0044]). 

Regarding claim 10, Duan discloses the method of claim 8, wherein the mechanoluminescent material includes up to 50 atomic percent lanthanide dopant ([0008]), which overlaps the instantly claimed range of 2-3 mol% of lanthanide dopant.  See MPEP 2144.05(I), cited above. 

Regarding claim 11, Duan discloses the method of claim 1, wherein the step b) includes the step of sintering the mixture at a temperature of 900-1200 C (para [0029]), which overlaps the instantly claimed temperature of about 1100°C under a nitrogen atmosphere (para [0029]).  Duan does not expressly disclose sintering for about 2 hours but rather sinters for 4 to 48 hours (para [0029]).  However, it is known in the art that when higher sintering temperatures are used, sintering times can be reduced.  Therefore, it would be obvious to one of ordinary skill in the art to reduce the sintering time to about 2 hrs when the sintering temperature is higher, such as 1100 C. 

Regarding claims 12 and 20, Duan discloses a composite material comprising first and second phosphors (para [0027]) including a first mechanoluminescent material (doped CaZnOS, para [0013]) that includes up to 50 atomic percent lanthanide dopant ([0008]), which overlaps the instantly claimed range of 2-3 mol% of lanthanide dopant.  See MPEP 2144.05(I), cited above.
 Duan further discloses that the first mechanoluminescent material, CaZnOS:Ln3+ where Ln3+ is selected from Tb+ and Pr3+ (para [0021]), emits green light at about 495 nm to about 570 nm (see evidentiary reference, Du, cited below), which overlaps the instantly claimed range of about 500 to about 1000 nm.  Duan also discloses that the composite comprises a second mechanoluminescent material, CaZnOS:M where M is Mn2+ (para [0022]) that emits orange -red light in the range of 550 to 780 nm, which overlaps the instantly claimed range of about 635 to about 700 nm.  See MPEP 2144.05(I), cited above. 
Duan does not expressly recite the term “mechanoluminescent”.  However, Duan does teach CaZnOS:Ln3+, as discussed above.  See MPEP 2112.01(I), cited above.   The compositions and formulas overlap and are made by overlapping methods.  Therefore, the CaZnOS:Ln3+ of Duan is understood to be mechanoluminescent.  A mechanoluminescent material is inherently capable of emitting light when exposed to mechanical excitation.

Regarding claim 14, Duan discloses the composite material of claim 12, wherein the first mechanoluminescent material has a general formula of CaZnOS:Ln3+, wherein Ln3+ is a lanthanide ion selected from the group consisting of Tb3+ and Pr3+ (para [0021]).

Regarding claim 16, Duan discloses the composite material of claim 12, wherein the first mechanoluminescent material and the second mechanoluminescent material are provided in a mixture (para [0027]) but is silent regarding mixing at a predetermined weight ratio thereby tuning the emission wavelength of the composite material.  However, the reference does teach that the first material is mixed with other red, yellow, green and/or blue emitting phosphors to improve the performance of the material (para [0027]).  Therefore, it would be obvious to one of ordinary skill in the art to optimize the ratio of the first and second material to tune/improve color rendering in white light emitting devices (para [0027]).

Regarding claim 17, Duan discloses the composite material of claim 12, wherein the second mechanoluminescent material includes crystals that are expected to have substantially the same crystalline size as the crystals in the first mechanoluminescent material because all of the CaZnOS doped materials are made by the same method (para [0029]), as discussed above.  See MPEP 2112.01(I), cited above.   Therefore, one of ordinary skill in the art would expect the crystals of the first and second mechanoluminescent materials to have substantially the same size, absent evidence to the contrary. 

Regarding claim 18, Duan discloses the composite material of claim 12, wherein the second mechanoluminescent material is expected to have substantially the same emission intensity as the first mechanoluminescent material.  See 2112.01(I), cited above. Both CaZnOS compositions are made by the same method and are therefore expected to have similar properties including emission intensity, absent evidence to the contrary.  

Regarding claim 21, Duan discloses the composite material of claim 12, wherein the first mechanoluminescent material includes CaZnOS:Tb3+ (para [0021]).

Regarding claim 23, Duan discloses a composite material comprising a first mechanoluminescent material (doped CaZnOS, para [0013]); the mechanoluminescent material capable of emitting light upon a mechanical excitation (by definition because the material is mechanoluminescent), wherein the mechanoluminescent material includes up to 50 atomic percent lanthanide dopant ([0008]), which overlaps the instantly claimed range of 2-3 mol% of lanthanide dopant.  See MPEP 2144.05(I), cited above.   The first and second mechanoluminescent materials are the same and therefore are doped with the same lanthanide ions and have the same crystalline size. 
Duan does not expressly recite the term “mechanoluminescent”.  However, Duan does teach CaZnOS:Ln3+, as discussed above.  See MPEP 2112.01(I), cited above.   The compositions and formulas overlap and are made by overlapping methods.  Therefore, the CaZnOS:Ln3+ of Duan is understood to be mechanoluminescent.  A mechanoluminescent material is inherently capable of emitting light when exposed to mechanical excitation.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0020928 A1 to Srivastava et al. (hereinafter Srivastava).
Regarding claim 23, Srivastava discloses a composite material comprising a first and second mechanoluminescent material (Sr4Al14O25:Eu,Q3+, para [0023]); 
wherein the mechanoluminescent material includes about 1 to about 50.1 mol% of lanthanide dopant (para [0025], about 1 to about 50 mol% Eu and about 0.001 to about 1 mol% trivalent lanthanide), which overlaps 2-3 mol% lanthanide.  See MPEP 2144.05(I), cited above.
The first and second mechanoluminescent materials are the same and therefore are doped with the same lanthanide ions and have the same crystalline size. 
Srivastava does not expressly recite the term “mechanoluminescent”.  However, lanthanide co-doped Sr4Al14O25:Eu is a known mechanoluminescent material. See evidentiary reference, Kawataki, cited below.  The material is photoluminescent when excited by radiant energy such as UV light and is mechanoluminescent when excited by mechanical energy.  A mechanoluminescent material is inherently capable of emitting light when exposed to mechanical excitation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of CN107338054A to Peng et al. (hereinafter Peng).
Duan discloses the method of claim 1, wherein the mixture includes a salt of a lanthanide (rare earth) metal that provides the at least one lanthanide ion (para [0033]) but fails to expressly disclose wherein the salt is a lanthanide fluoride.
However, Huang does teach a method of making lanthanide doped CaZnOS (para [0004] and [0008]) via mixing precursors including a lanthanide fluoride (para [0008]).
It would be obvious to one of ordinary skill in the art to employ the lanthanide fluoride of Huang as the lanthanide salt of Duan because lanthanide fluoride is an obvious alternative to the salts set forth in Duan.  It would also be obvious to employ a halide salt to control the grain size (Duan, para [0035]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Peng and CN108467731A to Huang et al. (hereinafter Huang).
Regarding claim 22, Duan discloses a method of preparing a mechanoluminescent material, ABOS:M, where A is selected from the group, Ca, Mg, Sr and Ba, B is selected from a group including Mg and Zn and M is selected from a list of lanthanides that includes Eu3+, Ce3+, Tb3+ and Pr3+ (para [0006]).  When A is Ca and B is Zn, the formula is CaZnOS:M (para [0013]), where M is Ln3+, a lanthanide/rare earth element (para [0019]), providing instantly claimed formula CaZnOS:Ln3+.
Duan further discloses the method comprising the steps of:
a) providing a mixture including precursors of a base material (para [0050]), a fluxing agent (flux para [0036] or melting agent, para [0035]), and a dopant (activator) selected from a group that includes at least one lanthanide ion (para [0038]);
b) heat-treating the mixture to obtain the mechanoluminescent material (para [0036]); and
c) optionally grinding the mechanoluminescent material into powder form (para [0050]).  It is noted that the grinding step is optional and not required.
It would be obvious to one of ordinary skill in the art to select at least one lanthanide ion from the suggested group of dopants to provide a mechanoluminescent material that emits light of the desired color when excited by mechanical excitation. 
The reference does not expressly state that the fluxing agent facilitates incorporation of the at least one lanthanide ion into the base material. However, the reference does teach the presence of flux.  Therefore, the fluxing agent is expected to facilitate the incorporation of the at least one lanthanide ion into the base material, absent evidence to the contrary.
Duan does not expressly recite the term “mechanoluminescent”.  However, Duan does teach CaZnOS:Ln3+, as discussed above.  See MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The compositions and formulas overlap and are made by overlapping methods.  Therefore, the CaZnOS:Ln3+ of Duan is understood to be mechanoluminescent.  A mechanoluminescent material is inherently capable of emitting light when exposed to mechanical excitation.
Duan discloses that the lanthanide (rare earth) ion is provided by salts of the lanthanide metal (para [0033]) but fails to expressly disclose a lanthanide fluoride salt.
However, Huang does teach a method of making lanthanide doped CaZnOS (para [0004] and [0008]) via mixing precursors including lanthanide fluoride (para [0008]).
It would be obvious to one of ordinary skill in the art to employ the lanthanide fluoride of Huang as the lanthanide salt of Duan because lanthanide fluoride is an obvious alternative to the salts set forth in Duan.  It would also be obvious to employ a halide salt to control the grain size (Duan, para [0035]). 
Duan does not expressly disclose mixing the mechanoluminescent material in crystal form with polydimethylsiloxane (PDMS).  
However, Peng does teach a method of making a mechanoluminescent material via mixing and heating treating precursors (para [0012]-[0013]) wherein the mechanoluminescent material is mixed in crystal form with PDMS to make a sheet (para [0016]).
It would be obvious to one of ordinary skill in the art to employ the Peng step of mixing the mechanoluminescent material with PDMS to make sheets for light sources and displays (Peng, para [0005] and [0016] and Duan, para [0001]).
Claim 22 contains the product by process limitation “ wherein the lanthanide fluoride is prepared according to the steps of: dissolving a lanthanide oxide with a nitric acid; subjecting the dissolved lanthanide oxide with excessive amount of NH4F to precipitate the lanthanide fluoride; and drying the lanthanide fluoride precipitate under an elevated temperature”.  It is noted that Duan does not explicitly teach the claimed process of preparing the lanthanide fluoride as written, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the lanthanide fluoride does not impart any structural or functional characteristics to the claimed lanthanide fluoride product.
The limitations directed to the method for producing the claimed lanthanide fluoride are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
Response to Arguments
Applicant's arguments filed 6/9/22, regarding Srivastava, have been fully considered.  The reference teaches an aluminate mechanoluminescent material.  Newly amended claim 1 requires CaTbZnOS(Li+), which is not taught or suggested by Srivastava. Newly amended claim 12 requires a first luminescent material having an emission wavelength of about 520 to about 560 nm and a second luminescent material having an emission wavelength of about 635 nm to 700 nm, that is not taught or suggested by Srivastava.
Therefore, the 103 rejection of claims 1-5, 9, 12 and 16-18 as obvious over Srivastava has been withdrawn.
The 103 rejection of claims 13, 15 and 19 as obvious over Srivastava is moot because the claim has been canceled. 
It is noted that new claim 23 does not indicate that the first and second mechanoluminescent materials must be different. Therefore, Srivastava reads on new claim 23.

Applicant's arguments filed 6/9/22, regarding Duan, have been fully considered. Applicant argues that Duan does not teach a method comprising precursors provided according to the ratio of Ca1-xTbxZnOS(0.06Li+) as set forth in newly amended claim 1. However, Duan does teach a method of making a mechanoluminescent material comprising precursors provided according to a ratio of CaZnOS doped with Tb (para [0013] and [0019]) comprising up to 50 atomic % Tb (activator, para [0008]) which overlaps the instantly claimed values for x of 0.002, 0.005, 0.01, 0.02, 0.03, 0.04, and 0.08.  Duan also teaches that Li+ may be present as a coactivator or sensitizer (para [0021]) in an amount of up to 50 atom% (para [0008] and [0021]).  Up to 50 atom% overlaps 0.06Li+.  See MPEP 2144.05(I), cited above. 
Therefore, the 103 rejection of claims 1-3, 5 and 8-11 as obvious over Duan stands.
Applicant also argues that Duan does not teach a composite comprising the first and second mechanoluminescent materials as set forth in newly amended claim 12.  However, Duan does teach a composite material comprising first and second phosphors that emit green and red light (para [0028]). The first mechanoluminescent material, CaZnOS:Ln3+ where Ln3+ is selected from Tb+ and Pr3+ (para [0021]) emits light at about 495 nm to about 570 nm, which overlaps the instantly claimed range of about 500 to about 1000 nm.  The second mechanoluminescent material, CaZnOS:M where M is Mn2+ (para [0022]) emits orange -red light in the range of 550 to 780 nm, which overlaps the instantly claimed range of about 635 to about 700 nm.  See MPEP 2144.05(I), cited above. 
Therefore, the 103 rejection of claims 12, 14, 16-18, 20 and 21 as obvious over Duan stands. 
The 103 rejection of claims 6, 7, 13, 15 and 19 as obvious over Duan is moot because the claims have been canceled. 
It is noted that new claim 23 does not indicate that the first and second mechanoluminescent materials must be different. Thus, Duan reads on new claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0002264 A1 to Kawataki et al. (teaches lanthanide doped SrAl14O25 as mechanoluminescent, para [0037] and [0039]) and “Mechanically Excited Multicolor Luminescence in Lanthanide Ions” by Du et al (teaches doped CaZnOS as mechanoluminescent and teaches CaZnOS:Pr and  CaZnOS:Tb emitting green).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734